Citation Nr: 0307657	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in
White River Junction, Vermont



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, in which the veteran's claim of entitlement to 
service connection for PTSD was denied.  A notice of 
disagreement (NOD) was filed in February 1998 and a statement 
of the case (SOC) was issued that same month.  The veteran 
perfected an appeal in April 1998.  Jurisdiction of his 
claims file was subsequently transferred to the Medical & 
Regional Office Center (M&ROC) in White River Junction, 
Vermont.

This matter was previously before the Board in June 1999, 
March 2000, and March 2001, at which times it was remanded 
for additional development.

By rating decision of October 2002, the M&ROC denied the 
veteran's claims of entitlement to service connection for a 
back disorder, depression, and a left shoulder injury.  There 
has been no NOD filed as to these issues and they are not 
currently before the Board for appellant consideration.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has a 
diagnosis of post-traumatic stress disorder (PTSD).

2.  There is no credible supporting evidence of the veteran's 
alleged in-service stressor(s) so as to support a diagnosis 
of PTSD.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002); 38 C.F.R. § 3.304 (1996 and 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that, in February 1977, the 
veteran reported to sick call and requested to see a 
psychiatrist.  He reported that he was getting highly nervous 
and unable to cope with everyday problems.  In addition, he 
reported that he had difficulty getting to sleep and had 
suffered from frequent nightmares.  The following day he was 
seen by a clinical psychologist.  The report of the 
psychologist indicates that the veteran presented with 
complaints of anxiety, depression, nightmares, and 
sleepwalking for the previous three months.  He had reported 
that it took him one to two hours to go to sleep after 
awakening during the night.  He disclosed that he drank six 
cans of beer nightly.  The psychologist indicated that 
basically the veteran desired help in coping with his last 
month on active duty.  Examination revealed that the veteran 
was not mentally ill.  There was no evidence of any 
psychosis, neurosis, or brain impairment.  The clinical 
impression was of an immature personality disorder that had 
existed prior to enlistment and was not disqualifying.  A 
March 1977 clinical evaluation, for the purpose of discharge 
from service, revealed normal neurologic and psychiatric 
findings.

In March 1995, the veteran was seen at a VA facility for 
emergency services.  He reported that since his discharge 
from service in 1977 he had experienced flash- backs, 
increased nervousness, alcohol abuse, and infrequent "pot" 
use.  His latest intake of alcohol had been the day before he 
was seen for medical services.  He reported that he had been 
jumpy lately, and stated that he had flashbacks of his 
shipmate disappearing at night, overboard.  The diagnosis was 
alcohol dependence.  It was noted that further evaluation was 
needed for PTSD/adjustment disorder.  

A May 1995 VA outpatient treatment report reveals that the 
veteran was referred for a medication evaluation.  He 
reported trouble with insomnia, instability, and depression 
which he related to several incidents while in the Navy.  The 
incidents included routinely being belittled by his 
commanding officer, being beaten up while on leave five or 
ten times by officers, and of losing a friend on the ship.  
He said his friend had disappeared and his body was later 
found floating in the sea.  He reported that he had been 
unable to succeed at anything since he left the Navy.  The 
listed diagnoses were typical depression, mixed bipolar, 
substance dependence, personality disorder, generalized 
anxiety disorder, and PTSD.

On further psychological evaluation in 1995, the veteran 
complained that he was irritable, angry, and had difficulty 
with sleep and with being "hyper."  He also complained of 
flashbacks or ruminations regarding his friend's death twenty 
years before.  He reported that he had always been "hyper" 
but his irritability and insomnia had increased since the 
initiation of a divorce process a year and a half before.  He 
said he had always been a heavy drinker but did not see that 
as a problem.  He reported that his only buddies were members 
of his motorcycle gang, and he reported that they were 
concerned about his recent behavior and had convinced him to 
seek treatment at VA.  He further reported that he had been a 
"heavy drinker" since his early teens.  He would drink one-
half quart of Jack Daniels and one to two six packs of beer a 
day.  He would also take illegal drugs occasionally to calm 
himself.  The diagnoses under Axis I included adjustment 
disorder with anxiety - provisional, alcohol dependence, 
rule-out PTSD, bipolar disorder, substance abuse, substance-
induced mood disorder, and personality disorder.  The 
stressors indicated under Axis IV were problems with primary 
support, divorce, and loss of children, unemployment, and 
inadequate finances.  

In June, July, and December 1995 the veteran was seen at VA 
outpatient clinic with complaints of irritability and trouble 
falling asleep.  He was diagnosed with anxiety disorder, not 
otherwise specified (NOS).

In an August 1995 VA outpatient treatment report it was noted 
that the veteran reported that he was doing well on Diazepam.  
He reported that he was much less anxious and that he would 
have only one beer occasionally.  The diagnosis was described 
as uncertain.  The examiner noted that PTSD was certainly in 
the differential diagnostic consideration.

A November 1995 VA outpatient treatment report reveals the 
veteran reported that he had had a conflict with his 
girlfriend, who had left, due to his temper.  He also 
reported that he was "running into trouble" with his 
motorcycle club due to his temper.  He discussed an 
experience that occurred in the Navy when he saw a sailor 
thrown overboard and was told to keep quiet or he would be 
next.  He stated that he had intrusive memories of that, and 
of frequent beatings by officers while on shore leave.  The 
diagnoses were probable PTSD, history of substance abuse, and 
personality disorder.

In November 1995 he filed a claim for entitlement to service 
connection for PTSD.  He indicated on the claims form that he 
had received no treatment for the claimed disorder while in 
service.  He indicated that he had received post-service 
treatment for PTSD since 1995 at the VA hospital in White 
River Junction.  In December 1995 he completed a PTSD 
Questionnaire, in which he noted that, while he was assigned 
to USS Nashville LPD 13 in the North Atlantic in 1974-1975, 
his friend mysteriously fell overboard.  He stated that he 
believed some of the crew was responsible.  He further 
stated, "They told me if I ever said anything I'd be next."  
He noted that his friend's name was [redacted]
 and he had known 
him as "[redacted]
."  He was the only person who went 
overboard, and there may have been two or three people on the 
ship with the name [redacted]
.  He indicated that GKS, who was 
also aboard the ship during that time, might know something 
about the incident.  He reported that every time he had shore 
leave the guys involved with [redacted]
's death would "beat him 
up."  He stated that they would terrorize him all the time 
with beatings or threats of beatings.  One such person was a 
petty officer, and the other was a second-class petty officer 
who worked in the laundry.  He noted that he had blocked out 
much of that time and therefore could not recall their names.  
He indicated that no one else saw what happened to him 
because they would beat him up when he was alone and there 
were no witnesses.

In January 1996 the RO contacted the veteran regarding his 
claim and requested that he provide details of the stressful 
event or events that had caused the claimed PTSD.  In that 
same month, the veteran submitted a document entitled 
Information in Support of Claim for Service Connection for 
PTSD, wherein he noted that a crewmember was thrown off the 
back of the ship and one week later his torso was found 
floating in the ocean.  He further reported that he was 
threatened for the rest of his time in the service.  He 
indicated that the approximate date the event took place was 
between 1973 and 1977, on the USS Nashville.  He was assigned 
to the USS Nashville, LPB 13.  He also averred that the name 
of the person killed was [redacted]
 and that he did not remember 
his first name.

Also in January 1996, the veteran was admitted to a VA 
facility with complaints of depression and suicidal ideation, 
stating that he had paranoid thoughts of people who were out 
to "get him."  It was noted that he mentioned an event 
which happened twenty years earlier while he was in the Navy.  
He stated he thought he had witnessed a murder, and was 
concerned that the individuals who perpetrated the crime were 
out to seek revenge against him.  Further, it was noted that 
he had also been using heroin very heavily over the previous 
several months, possibly years, and had also been using 
cocaine very heavily prior to admission.  He had been 
intoxicated upon admission.  The diagnoses included under 
Axis I were polysubstance dependence, including heroin, 
cocaine, and possibly alcohol.  The stressor shown under Axis 
IV was marital discord, characterized as moderate to severe.  
His score on the Global Assessment of Functioning (GAF) scale 
was 30.

In a January 1996 VA outpatient treatment report it was noted 
that the veteran had PTSD symptoms as follows - under the 
"B" criterion: intrusive memories; "C": avoidance of 
memories, estrangement, numbing; and "D": anger, poor 
concentration, and hypervigilance.  The examiner noted that 
proving the "A" criterion might be difficult, although he 
had no reason to disbelieve the veteran, and thought his 
account of the disappearance of the sailor should be 
verifiable.  In his clinical assessment of the veteran, the 
examiner noted that he was skeptical about the veteran's 
ability to stay sober and clean, but would let him prove his 
assertion that he could, and then respond accordingly.

A VA outpatient treatment report of February 1996 revealed a 
diagnosis of PTSD as well as personality disorder and "rule 
out" MDD (major/manic depressive disorder).  Later, PTSD, 
polysubstance dependence in early partial remission, and 
"rule out" antisocial personality disorder were diagnosed 
in April and May 1996.

In June 1996 the RO requested that the National Personnel 
Records Center (NPRC) furnish the official U.S. Navy logs, 
records, investigations, etc., of the USS Nashville for an 
incident which occurred sometime between February 1975 and 
February 1977.  NPRC responded that deck log information 
could be obtained from the Naval Historical Center at the 
Washington Naval Yard.  

VA outpatient treatment reports of June 1996 indicate that 
the veteran was experiencing increased depressive symptoms 
secondary to financial and marital problems and situational 
stressors.

In July 1996 the RO requested records from the U.S. Army and 
Joint Services Environmental Support Group (now known as U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)).  The RO specifically requested records 
concerning the incident that the veteran described concerning 
someone named [redacted]
 or [redacted]
.  

In a written statement dated in September 1996 by a VA 
addiction therapist, it was noted that the veteran was a 
psychotherapy patient who had been referred by his 
psychiatrist.  The therapist noted that the veteran had had 
symptoms of anxiety, irritability, social withdrawal, and 
depression.  He had been briefly hospitalized in the 
beginning of the year for suicidal ideation, and was 
diagnosed with antisocial personality disorder, anxiety 
disorder NOS, PTSD, and polysubstance dependence in early 
partial remission.

VA outpatient treatment records dated in October, November, 
and December 1996 and signed by the veteran's addiction 
therapist provide a clinical assessment of antisocial 
personality disorder.  

In October 1996 the RO received the deck logs for the USS 
Nashville (LPD-13) which provided the command history from 
1976 and 1977.  The incident to which the veteran referred, 
in which a sailor disappeared overboard and was later found 
dead, was not described in any of the deck logs received.  

In a telephone discussion with the veteran in October 1996, 
he indicated to the RO that there were no other witnesses to 
the incident when a person named [redacted]
 was allegedly thrown 
overboard by two petty officers, and he did not know how it 
could be verified through documents.  But, [redacted]
 body, he 
stated, was later recovered and that should be verifiable.  
He did not remember the year or the location of the ship at 
the time of the incident.  He stated that he had recently 
divulged the incident to a friend, RG, who served with him 
and who might be willing to submit a written statement.  He 
stated that RG could not verify the incident, as he did not 
witness it, but he could verify that the veteran recently 
told him about he incident.

In November 1996, January 1997, and May 1997 the RO requested 
the U.S. Navy logbooks, records, investigations, etc., of the 
USS Nashville for 1975.  

In a February 1997 VA outpatient treatment report by the 
veteran's addiction therapist, he (the veteran) discussed his 
feelings of anger and distress with respect to an alleged 
perpetrator of an assault on his niece.  He discussed 
feelings of wanting to bring harm to the perpetrator.  He 
also reported that he had been rejected for Social Security 
Administration disability benefits, which had happened 
before.  The therapist provided a clinical assessment 
indicating an antisocial personality disorder and PTSD.

VA outpatient treatment reports by the veteran's addiction 
therapist dated intermittently from April 1997 to June 2001 
for psychological therapy sessions show the veteran had been 
clinically assessed during that period with having an 
antisocial personality disorder.  In addition to that 
assessment he was also diagnosed with PTSD in June 1998, 
July, 1998, August 1998, September 1998, April 1999, May 
1999, July 1999, October 1999, and April 200l.

In a June 1997 response from the USASCRUR it was noted that 
the history of the USS Nashville confirms that that ship 
deployed to the Mediterranean in 1975.  However they were 
unable to verify that a person named "[redacted]
" was killed 
during the veteran's period of assignment to the USS 
Nashville.  The RO was informed that in order to conduct 
further casualty research, the veteran must provide a 
specific date, "[redacted]
" full name, and a complete unit 
designation.  

In June 1997 the RO denied the veteran's claim of entitlement 
to service connection for PTSD on the basis that the evidence 
available for review did not establish that a stressful 
experience occurred in service.  The veteran perfected an 
appeal.  The RO issued an SOC in February 1998 which 
continued the denial.

In a June 1999 medical statement, a VA treating physician 
noted that the veteran was a patient in his care at the VA 
Medical Center (MC).  He stated that he had treated him for 
PTSD, among other things.  He noted that the veteran had 
received therapy treatment for PTSD and an antisocial 
personality disorder.  He further noted that, given his 
combination of multiple medical and psychiatric problems, the 
veteran was not capable of competitive employment.  

In July 1999 the RO again contacted the veteran pursuant to 
the Board's remand directive and requested that he supply the 
full name and complete unit designation of "[redacted]
 or 
[redacted]
," the serviceman who allegedly died after he was 
thrown overboard from the USS Nashville sometime in 1975 or 
1976.  In addition, the RO requested the date on which the 
incident had occurred.  The veteran was advised that in the 
event the information was not provided, the allegation could 
not be verified by the USASCRUR.  In addition, the RO 
requested that the veteran provide information as to whether 
he was physically assaulted and/or verbally threatened.  If 
he had been physically beaten then he should provide the RO 
with details such as where and when the beating(s) took place 
and where and when treatment for such beating(s) was sought.  
The veteran was also asked to respond to the following 
questions:  "Did you ever report the beatings and/or threats 
while in service?  Was an investigation conducted?  Please 
supply the full names of the Petty Officers involved in the 
incident(s)."

In October 1999 the RO issued a supplemental SOC (SSOC) in 
which it continued the denial of the veteran's claim of 
entitlement to service connection for PTSD.  It was indicated 
in the SSOC that the veteran had not responded to the RO's 
request for evidence which had been sent to him in July 1999.  

In March 2000 the RO notified the veteran that he again had 
an opportunity to submit any additional evidence which would 
clarify the claimed in-service PTSD stressors.

In November 2000 the RO issued another SSOC, in which it 
continued the denial of the veteran's claim of entitlement to 
service connection for PTSD.  It was indicated in the SSOC 
that the veteran had not responded to the RO's request for 
additional evidence which had been sent to him in March 2000.  

In a November 2000 written statement from the veteran's 
sister, she stated that the veteran wrote her while in the 
service and told her that he had witnessed a friend being 
thrown overboard.  He stated that an argument had started 
with the guy and then two or three men beat his friend and 
threw him off the ship.  She further stated that when the 
veteran came home he was different and would not talk about 
anything he had seen.

The veteran was hospitalized at a VA facility from December 
2001 to January 2002, with a diagnosis under Axis I of 
adjustment disorder with depressed mood.  The stressor 
indicated under Axis IV was the possibility of returning to 
jail status pursuant to an upcoming court date.  His GAF 
score was 30.

By letter dated in April 2001 the RO informed the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The letter also informed him of the evidence 
necessary to establish entitlement, what information or 
evidence the RO still needed from him and what he could do to 
help with his claim. 

In October 2001 the RO again requested deck log information 
from the Naval Historical Center.  The response from them was 
that a years worth of logs would cost $218.00 for specific 
information and it was much cheaper to narrow down the 
request for information if possible.  

In a written statement by GKS received by the RO in December 
2001, he noted that he was stationed aboard the USS 
Nashville, where he met the veteran.  He stated that one 
night while they were out on a cruise the veteran had slipped 
to the back of the ship to smoke a cigarette.  GKS stated 
that he was watching television when the veteran came running 
in white as a ghost and told him that he had seen two guys 
throw someone off the back of the ship.  He said that he was 
sure they saw him so he took off running.  He further noted 
that a day or so later a guy named [redacted]
 was reported missing 
and all they recovered was a torso.  From that night on the 
veteran would not go anywhere or walk anywhere by himself, 
someone would have to be with him.

In March 2002 the RO notified that veteran of the response 
from the Naval Historical Center and informed him that VA was 
prohibited from paying for the records.  The RO further 
advised the veteran that he needed to provide enough 
information to support his claim to allow them to request 
records from other Federal agencies.  He was further notified 
that before another request for supporting records from the 
Naval Historical Center would be made, he must furnish 
specific information regarding the time frame covering the 
stressful events that he allegedly endured.

VA mental health outpatient treatment reports dated in June 
2002 reveal that upon examination, the veteran was clinically 
assessed with having an antisocial personality disorder.  In 
July 2002 he was seen for treatment at the VA mental health 
outpatient clinic.  He reported having little sleep in the 
past two weeks due to discontinuing medication due to 
retrograde ejaculation.  He also reported that he felt 
stressed due to his part-time work.  He indicated that he had 
been more irritable recently and fighting with his wife.  He 
disclosed that he choked his wife in his sleep one night.  He 
had also had an argument with his ex-wife regarding their 
son.  The clinical assessment was that he was worse in a 
setting of stressors and insomnia, due to not being able to 
take medication.

In August 2002 the M&ROC contacted GKS, who was aboard the 
USS Nashville at the time of the alleged incident reported by 
the veteran.  GKS was asked to provide information as to when 
the incident occurred, and/or where the ship was cruising at 
that time.  There has been no response from GKS to this 
request.

In October 2002 the M&ROC issued a SSOC in which the denial 
of the veteran's claim for entitlement to service connection 
for PTSD was continued on the basis that there was no 
evidence to corroborate the claimed in-service stressor.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in February 1998, the SSOCs of October 1999, 
November 2000, and October 2002, the text of the Board's 
remands of June 1999, March 2000, and March 2001, and 
correspondence provided by the RO, the Board believes that 
the appellant has been given ample notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the letter of April 2001 in 
which the RO advised the veteran of the enactment of VCAA, 
and of VA's responsibility to assist him by obtaining medical 
records and other evidence to support his claim.  Therein, 
the RO expressly advised the veteran of what evidence VA had 
already received and what evidence was necessary to establish 
entitlement.  See Quartuccio, supra.  It is thus clear that 
substantial compliance with the requirements of the VCAA has 
been established in this matter.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
reasonably identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the RO has made several requests to obtain 
information to verify the veteran's alleged stressors.  The 
veteran was advised that more specific information was needed 
in order to verify the alleged stressor.  Because he did not 
provide that information, despite being so advised to on 
several occasions, VA is unable to make any further efforts 
to verify the alleged stressor.  Moreover, the Board is aware 
that VA may assist the veteran by providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  For the reasons discussed herein, there 
is no need for an examination.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002).  The Board therefore finds that no useful purpose 
would be served in undertaking more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  The Board concludes that any defect in meeting 
the technical requirements of the VCAA is nonprejudicial and 
harmless error.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Notwithstanding the lack 
of a diagnosis of a psychiatric disorder during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor. See 38 C.F.R. § 
3.304(f) (2002); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2002).  The evidence 
required to support the occurrence of an in-service stressor 
varies "depending on whether or not the veteran was 'engaged 
in combat with the enemy'. . . .  Where . . . VA determines 
that the veteran did not engage in combat with the enemy . . 
. the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than 
the veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki, 
supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

38 U.S.C.A. § 1154(b) (West 2002); 64 Fed. Reg. 32,807 (June 
18, 1999) codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1996, the Board will apply the version of the regulation most 
favorable to him.

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2002).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that there are several notations of PTSD in 
the record.  Therefore, the primary question which must be 
resolved in this decision is whether the appellant sustained 
a qualifying stressor within the requirements of 38 C.F.R. 
§ 3.304(f), as discussed above.  Without such corroboration 
of a qualifying stressor, the question of the validity of a 
diagnosis of PTSD is irrelevant.  See Moreau, 9 Vet. App. at 
395-396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304; Hayes v. Brown 5 Vet. 
App. 60, 66 (1993).  

As noted above, where the claimed stressor is not related to 
combat, "credible supporting evidence" is required and 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52,695-702 (1996).  Therefore, the Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective ("would evoke . . . in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard tailored to the 
individual.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id.; Moreau, supra.  The corroboration 
may be by service records or other satisfactory evidence. See 
Doran v. Brown, supra.  In Doran, a veteran's service records 
had been lost due to fire, but his account of in-service 
stressors was corroborated by statements from fellow 
servicemen.

Moreover, the Court has stressed the necessity of complete 
development of the evidence if a PTSD claim is based on an 
alleged personal assault.  See Patton v. West, 12 Vet. App. 
272, 276 (1999).  In Patton, the Court pointed out that there 
are special evidentiary development procedures for PTSD 
claims based upon personal assault contained in the VA 
Adjudication Procedure Manual M21-1, Part III, Para. 5.14(c) 
(Feb. 20, 1996), and former MANUAL M21-1, Part III, 
Para. 7.46(c)(2) (Oct. 11, 1995).

The general M21-1 provisions on PTSD claims in Para. 5.14 
require that, in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence.  
Manual M21-1, Part III, Para. 5.14(b)(2).  As to personal-
assault PTSD claims, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities.  Manual 
M21-1, Part III, 5.14(c).  Further, the provisions of 
subparagraphs (7) and (8) indicate that "[b]ehavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor", and that "secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes" and that "[e]vidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician." When read together, the Court 
states that the subparagraphs show that, in personal-assault 
cases, the Secretary has undertaken a special obligation to 
assist a claimant in producing corroborating evidence of an 
in-service stressor.

The Court has held that the provisions in M21-1, part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations and must be considered.  See YR v. West, 11Vet. 
App. 393, 398-99 (1998).

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for "credible supporting 
evidence"," and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor."  The Court stated that these quoted categorical 
statements were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
See Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 (1996).  
To that extent, the Court found that the above categorical 
statements in Cohen and Moreau, and other cases where that 
may have been in accordance, are not operative.  In addition, 
the Court noted that in two places Manual M21-1, Part III, 
5.14, appeared improperly to require that the existence of an 
in-service stressor be shown by "the preponderance of the 
evidence."  The Court clearly stated that any such 
requirement would be inconsistent with the benefit-of-the-
doubt doctrine, which is applicable where the evidence is in 
equipoise.  Patton, 12 Vet. App. at 280.

In the veteran's case, his service records do not show, and 
he does not contend, that he ever engaged in combat with an 
enemy of the United States.  He has claimed that the in-
service stressor which resulted in the development of PTSD 
was the experience of witnessing a friend named [redacted]
 being 
thrown overboard the ship, and threats that he would be next 
if he said anything.  Also he alleges that he was beaten by 
the same individuals who allegedly threw [redacted]
 overboard.  
The basis of the RO's denial of the claim for service 
connection for PTSD was the lack of any credible supporting 
evidence that the homicide or the beatings had occurred.  

The Board notes that the outcome of this issue hinges on the 
existence and corroboration of stressors.  The veteran has 
been given the opportunity to describe his claimed stressors, 
and he has indeed done so.  Not only has he provided stressor 
information, there is a statement on file from GKS, who 
served onboard the ship with the veteran and stated that the 
veteran told him that he had witnessed someone being thrown 
overboard.  In addition, the veteran's sister stated that the 
veteran had told her of the alleged incident wherein he 
witnessed a friend being thrown overboard.  Since the claimed 
stressor is not related to combat, there must be some 
corroboration that the stressor actually took place, other 
than the veteran's own statements and what he told others.  
Here, information received from the NPRC, Naval Historical 
Center, and USASCRUR has not corroborated the veteran's 
account of the stressor.  In fact the USASCRUR was unable to 
verify that a person named "[redacted]
" was killed during the 
veteran's period of assignment to the USS Nashville.  In 
addition, deck logs for the USS Nashville (LPD-13) from 1976-
1977 do not describe the alleged stressor.  Furthermore, when 
the veteran sought in-service psychiatric treatment in 1977, 
he did not mention the incident and he was diagnosed with an 
immature personality disorder that was determined to have 
existed prior to enlistment.  Moreover, the service medical 
records do not show any treatment for beatings claimed to 
have been administered by shipmates.

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors, either witnessing the murder of a shipmate or 
undergoing one or more personal assaults by his superiors.  
Thus, his claim fails to satisfy one of the essential 
elements in establishing service connection for PTSD, i.e., 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f) (old and new versions).  Furthermore, the Board 
notes that the post-service VA health care providers who 
rendered diagnoses of PTSD did so based upon the veteran's 
unverified and uncorroborated accounts as to his in-service 
experience.  Accordingly, the Board finds that such diagnoses 
are not probative.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The Board further notes that, because of the lack of verified 
stressors, we believe there is no necessity to seek current 
medical records or conduct a VA examination to confirm 
previous diagnoses of PTSD, or to determine whether the 
veteran has a present diagnosis of PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002).

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

